                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VYNAMIC, LLC,                               :
          Plaintiff,                        :       CIVIL ACTION
                                            :
       v.                                   :
                                            :
DIEBOLD NIXDORF, INC.,                      :       No. 18-577
          Defendant.                        :

                                           ORDER

       AND NOW, this 15th day of January, 2019, upon consideration of Plaintiff’s Motion for

Summary Judgment on Its First, Second, and Fourth Claims for Relief, Defendant’s Motion for

Summary Judgment, the oppositions and replies filed in this case, and for the reasons provided in

this Court’s Memorandum dated January 15, 2019, it is ORDERED that:

       1. Defendant’s motion (Document No. 37) is DENIED.

       2. Plaintiff’s motion (Document No. 38) is DENIED.

                                            BY THE COURT:




                                            Berle M. Schiller, J.
